UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7329



JOHNNY WADE JOHNSON,

                                           Petitioner - Appellant,

         versus


KEITH E. OLSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-97-535-5)


Submitted:   November 26, 1997           Decided:   January 9, 1998


Before HALL and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnny Wade Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the
reasoning of the district court. Johnson v. Olson, No. CA-97-535-5
(S.D.W. Va., July 18, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2